DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on December 31, 2018 are accepted by the Examiner.
Allowable Subject Matter
Claims 1-4 allowed.
4.	The closest relevant arts are the Japanese Patent (JP 2008-302803 A) and Mathissen et al (2017/0210354).
5.	The Japanese reference JP ‘803 discloses a suction pipe body (duct 4) provided with a dust collecting port (5 ; paragraph [0015]) ; an air pump (Sirocco fan 14) connected to the inside of the suction pipe body ; a filter means (dust collecting bag 10) connected to the air pump: an exhaust pipe 16 of a vehicle and a tire (see paragraph [0015], Fig. 1), and contaminated air flowing into the suction pipe through the dust collecting port and flowing into the air pump is generated by the operation of the air pump, a rear air purifying device of a vehicle configured to be cleaned by the filter means, wherein the cleaned inlet air is discharged to the atmosphere through an outlet (an exhaust port 15) (see also Figs. 1-5 and paragraphs [0015] - [0033]).   JP ‘803 does not disclose: a guide pipe disposed on an upper part of the suction pipe, and wherein the air pump and the filter are disposed on the upper part of the suction pipe and between the pair of brackets in the lateral direction.  As shown in Fig. 1 of JP ‘803, the dust collecting port (5), the dust collecting bag (10), and the Sirocco fan (14) are not 
6.	Mathissen et al disclose the contaminated air flowing into the suction pipe (throw 10) through the operation of the air pump (fan 13) is supplied to the filtering means (dust collector 12) to be cleaned, and the purified inflow air is purified. The invention described is configured to be discharged to the atmosphere through a discharge port (outlet opening 11) provided in the filter means.  The filter means (dust collector 12) includes an inlet (Fig. 3) connected to the air pump (fan 13) and a discharge port (outlet opening 11) for feeding the air into the atmosphere, and a filter (a dust collector) is configured to be disposed between the inlet and the outlet.  Mathissen does not disclose the structures of the suction pipe provided with the slit, the guide pipe disposed on the upper part of the suction pipe, the air pump and the filter being disposed on the upper part of the suction pipe and between the pair of brackets in the lateral direction. Specifically, Mathissen describes a dust collector (12) but does not disclose the structures/configurations of the dust collector (12) (Fig. 3, paragraph [0040] and Fig. 3).
7.	Claims 1-4 of this instant patent application differ from the disclosure of either the Japanese reference or Mathissen et al in that the air cleaner comprises: a suction pipe provided with a slit extending in a lateral direction from a left tire of the vehicle to a right 
	As shown in Applicant’s Figure 2, the slit (11) extends in a lateral direction from a left tire (tire A/B) of the vehicle to a right tire (tire A/B) of the vehicle. The slit can suck not only exhaust gas and fine dust generated from an exhaust line of the vehicle but also fine dust and dust particles generated around the tires of the vehicle during driving of the vehicle.  Further as shown in Applicant’s Fig. 1, the guide pipe (12) is disposed on an upper part of the suction pipe (10), the air pump (20) and the filter (30) are disposed on an upper part of the suction pipe (10), and the air pump (20) and the filter (30) are disposed between the pair of brackets in the lateral direction.  Furthermore, the suction pipe (40), the guide pipe (12), and the air pump (20) (and the filter 30) are disposed vertically.  According to this vertical (y axis) structure, the dimension (along x axis) of the air cleaner for a vehicle could be reduced, and the air cleaner can be installed in a narrow space outside the vehicle.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 09, 2021